Citation Nr: 1717922	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to July 28, 2016, and in excess of 70 percent, effective from July 28, 2016, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This matter comes before the Board from a May 2011 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 10 percent rating, effective January 31, 2011.  

In January 2012, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.  In a letter dated in February 2013, the Veteran was advised that the undersigned was no longer at the Board and given a choice as to whether he wanted another hearing.  Thereafter, he chose to have another videoconference hearing before a Veterans Law Judge, which was held in June 2013.  In December 2013, the Board remanded this matter for further evidentiary development.  By way of a April 2014 rating decision, the RO granted an initial 30 percent rating for PTSD, effective from January 31, 2011.  By letter dated in May 2014, the Veteran was advised that the Veterans Law Judge who conducted the hearing in June 2013 no longer worked at the Board, and he was again offered the opportunity to have another hearing.  He was also given 30 days to respond to the letter, but no response has been received by the Board.  However, given that the undersigned Veterans Law Judge that conducted the January 2012 hearing has returned to the Board, that Judge will participate in the decision made on this appeal in accordance with 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.   

In May 2016, the Board again remanded this matter for further evidentiary development.  By way of a September 2016 rating decision, the RO granted an initial 50 percent rating, effective from January 31, 2011, and a 70 percent rating, effective from July 28, 2016, for PTSD.  The Veteran has continued his appeal for higher ratings for PTSD, both prior to and effective from July 28, 2016.  




FINDINGS OF FACT

1.  Prior to July 28, 2016, the Veteran's PTSD symptoms were productive of no more than mild to moderate occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  On and after July 28, 2016, the Veteran's PTSD symptoms have been productive of no more than moderate to severe social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent, for PTSD, prior to July 28, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an evaluation in excess of 70 percent, for PTSD, effective on and after July 28, 2016, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2011.

Additionally, in January 2012 and in June 2013, the Veteran was provided opportunities to set forth his contentions during videoconference hearings before Veterans Law Judges.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearings, each of the Veterans Law Judges stated the issue on appeal, and information was also solicited regarding the severity of the Veteran's PTSD as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Veterans Law Judges in January 2012 and in June 2013 complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the VA examinations in March 2011, January 2014, and July 2016 each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Higher Ratings for PTSD

1. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings. 

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Pursuant to DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.
2. Factual Background

On a VA examination in March 2011, the Veteran described his relationship with his parents and brother as "fine".  It was noted that the Veteran worked full time, and that he reported a history of steady work with only mild deficits in occupational functioning.  He endorsed a history of problems with interpersonal relationships, including problems with anger.  He reported having a healthy relationship with his wife and family, but did endorse occasional feelings of detachment and emotional unavailability.  He had friends, and occasionally engaged in activities and hobbies such as going to church, but also occasionally isolated and had difficulty finding pleasure in most activities.  He reported experiencing mild to moderate psychological distress since his discharge from the military.  It was noted that he met the criteria for a diagnosis of chronic PTSD, and that prominent among his symptoms were intrusions, including nightmares several times a week, with themes of being in Vietnam; recurrent and intrusive recollections of the events, typically triggered by news of death and dying; avoidance symptoms including efforts to avoid thoughts, feelings, or conversations, as well as activities, people, and places that may remind him of the trauma; anhedonia; social isolation and withdrawal; and arousal symptoms including disrupted sleep, irritability, and anger problems.  The Veteran denied a history of suicide attempts but did endorse a history of fleeting thoughts of suicide.  On mental status examination, the Veteran presented as well-groomed, alert and oriented, and with appropriate eye contact and speech within normal limits.  His mood was dysphoric and affect was appropriate to content.  He did tear up on more than one occasion, but managed to maintain his composure.  His thought processes were logical, coherent, and goal directed, and his thought content was within normal limits.  There was no evidence of auditory or visual hallucinations and he denied suicidal and homicidal ideation.  Insight and judgment appeared to be grossly intact.  The examiner opined that the Veteran's PTSD symptoms have caused moderate psychological distress since his discharge from service and had intensified in recent months, and that according to this examination, his PTSD symptoms were likely having a mild impact on his ability to maintain steady employment, his ability to maintain close interpersonal relationships, and his social life, as he has few friends and isolates himself from others.

On a VA examination in January 2014, the diagnosis was chronic PTSD.  It was noted that the Veteran continued to have chronic insomnia and nightmares, and he reported having avoidance, hyperarousal, and negative alterations of cognitions and mood symptoms.  It was noted that he recently experienced a worsening of PTSD symptoms following the death of a peer from his PTSD therapy group in September 2013, and earlier this year, after the Boston marathon attacks, he also had an exacerbation in PTSD symptoms.  The examiner summarized the Veteran's level of impairment with regard to PTSD, as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran described his relationship with his wife as strained, but reported positive relationships with his adult children.  He reported that his mother was 93 and he spoke with her daily, visited her a few times a month, and took care of her financially, with little to no support from his brother, which was a source of distress and conflict for him.  He also reported that his closest friend, whom he had been friends with for over 50 years, passed away a few years ago.  He indicated that his social activities were limited to activities with his children and grandchildren.  He continued to work full time at PepsiCo in finance.  It was noted that work was a positive setting for him and he enjoyed work.  He anticipated retiring in a few years and possibly moving to Florida, with or without his wife.  For the past three years the Veteran attended group therapy for PTSD, but the group leader, who the Veteran also saw for individual counseling, had retired and he was exploring different mental health support options.  He was recently off all medication due to adverse side effects.  It was noted that the he had tried numerous pharmacological regimens to address nightmares and PTSD symptoms, but had discontinued medications due to side effects.  The symptoms related to the Veteran's PTSD included depressed mood, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  On examination, the Veteran was found to be well groomed.  It was noted that he was difficult to engage in the interview, discussing past symptoms and difficulties at length without prompting, and the examiner also noted that it was somewhat difficult to redirect the Veteran to discuss current functioning and difficulties since his last examination.  

On a VA examination in July 2016, the examiner summarized that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  On examination, the Veteran reported that he is married, but did not endorse a healthy relationship with his wife.  His mother had passed away and he was relatively estranged from his siblings.  He reported having few friends and he endorsed a pattern of feeling detached and estranged from others.  He rarely engaged in activities/hobbies and he isolated, and endorsed a pattern of irritability and occasional problems controlling his anger; which he attributes to having a short fuse.  He reported he had been steadily employed for the past 50+ years as a business executive, and those last 25+ years with PepsiCo.  He reported only mild deficits in occupational functioning related to symptoms of PTSD, stating that he preferred to remain busy.  He expressed significant concern regarding his potential retirement and how that could impact his mental health; particularly PTSD symptoms.  He did not report a history of difficulties with the law and denied a history of violence since his last examination.  Symptoms associated with his PTSD included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  On mental status examination, the Veteran was observed as relatively well groomed, alert, and oriented.  The examiner noted that rapport was gradually established and maintained throughout the evaluation, and that the Veteran's eye contact was appropriate and speech was within normal limits.  His mood was dysphoric and his affect was generally flat.  His thought processes were logical, coherent, and goal directed, and thought content was within normal limits.  There was no evidence of hallucinations, and the Veteran did not endorse current suicidal or homicidal ideation.  He did endorse a history of periodic suicidal ideation, but did not endorse recent intent and/or a recent plan.  His insight and judgment appeared to be grossly intact.  The examiner noted that since the Veteran was last examined in 2014, he continued to endorse significant psychological distress due to symptoms of PTSD, resulting in an increase in deficits in occupational and social functioning, with the majority of deficits impacting his social functioning.  


3. Analysis

The Board must first determine whether the Veteran is entitled to an initial disability rating in excess of 50 percent for PTSD for the period prior to July 28, 2016.  In that regard, the Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms do not meet or approximate the criteria for a 70 percent rating for this period.  As noted above, a 70 percent evaluation for PTSD contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

During the period prior to July 28, 2016, the Veteran exhibited a dysphoric/depressed mood on clinical evaluation, and also reported having nightmares, recurrent and intrusive recollections, avoidance symptoms, anhedonia, social isolation and withdrawal, and arousal symptoms including disrupted sleep, irritability, and anger problems.  With regard to the criteria for a 70 percent rating, the Board notes based on the competent evidence of record prior to July 28, 2016, it was clear that the Veteran did not have an inability to establish and maintain effective relationships - rather, he had some difficulty with relationships, as contemplated by the 50 percent evaluation.  On the 2011 VA examination, he endorsed a history of problems with interpersonal relationships, including problems with anger, but reported having a healthy relationship with his wife and family, including parents and brother.  He reported occasional feelings of detachment and emotional unavailability.  On the 2014 VA examination he reported a strained relationship with his wife, but positive relationships with his adult children.  He had a good relationship with his mother, but his relationship with his brother was a source of distress and conflict for him because he did not help take care of their mother.  In 2011, he reported having friends, and occasionally engaging in activities and hobbies such as going to church, but also occasionally isolated and had difficulty finding pleasure in most activities.  In 2014, he indicated that his social activities were limited to activities with his children and grandchildren.  Accordingly, although some of the Veteran's interpersonal relationships were problematic, they are not of such similar severity, frequency, and duration to cause an inability to maintain relationships.

The Board acknowledges that there were some deficiencies in the Veteran's mood, including having a dysphoric and depressed mood on clinical evaluation, however, at no time was he found to have impaired judgement of the severity, frequency, and duration such that it rises to the level of impaired judgment as contemplated by the 70 percent criteria.  While the Veteran exhibited mild memory loss in 2014, on clinical evaluations he was found to have good judgment and normal thinking and normal cognitive functioning. 

Regarding occupational functioning, the competent evidence of record shows minimal to no impairment, as the Veteran continued to work full time during the period prior to July 28, 2016.  Additionally, on the VA examination in 2011, the Veteran reported a history of steady work with only mild deficits in occupational functioning.  On the 2014 VA examination, it was noted that he continued to work full time, that work was a positive setting for him, and that he greatly enjoyed work and anticipated retiring in a few years.  

The Board also notes that the Veteran's symptoms due to PTSD did not result in near continuous panic or depression that affected his ability to function independently, appropriately, and effectively during this period.  Rather, the evidence shows that although the Veteran exhibited a depressed mood, he was able to independently and effectively function during this period.  In addition, he was found to be alert and oriented on clinical evaluation.  Finally, the Board notes that on the VA examination in 2011, the Veteran denied a history of suicide attempts but did endorse a history of fleeting thoughts of suicide.  Aside from that report, however, on clinical evaluations there was no report or finding of current suicidal ideation, nor where there findings of speech problems or neglect of hygiene.  

Accordingly, the Board concludes that the preponderance of the competent evidence of record prior to July 28, 2016, shows that the Veteran's PTSD symptoms do not meet or approximate the criteria for a 70 percent rating for this period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 70 percent on and after July 28, 2016.  During this period, the Veteran's symptoms associated with his PTSD included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, isolating behavior, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, obsessional rituals which interfered with routine activities, irritability and problems controlling his anger.  After reviewing the record, however, the Board concludes that a 100 percent rating is not warranted for that period as the Veteran clearly does not have total social and occupational impairment due to PTSD symptoms.  

In that regard, the Board finds that there was no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Although the Veteran had significant difficulties in family relationships and retain few friends, he continued to maintain those relationships.  Further, on the 2016 VA examination, he endorsed a pattern of feeling detached and estranged from others.  While these symptoms indicate significant social impairment, they do not result in total impairment.  Although in the 2016 exam, the VA examiner noted the Veteran had mild memory loss, at no point did the Veteran report, or the evidence show, memory loss so severe that he forgot the names of close relatives, his occupation, or own name.  Additionally, the Veteran was found to be well-groomed, and there was no evidence of hallucinations or homicidal ideation.  Further, although it was noted that the Veteran had suicidal ideation as a symptom of PTSD, this was clarified in the 2016 VA examination that the Veteran endorsed a history of periodic suicidal ideation, but did not endorse recent intent and/or a recent plan.  With regard to occupational functioning, on the 2016 VA examination, the Veteran reported only mild deficits in occupational functioning related to symptoms of PTSD, stating that he preferred to remain busy.  Further, in 2016, the VA examiner noted that the Veteran continued to endorse significant psychological distress due to symptoms of PTSD, resulting in an increase in deficits in occupational and social functioning, with the majority of deficits impacting his social functioning.  

Considering all evidence of record dated from July 28, 2016, the Board finds the Veteran's level of symptomatology due to PTSD, is consistent with a finding of, at most, moderate to severe occupational and social impairment with deficiencies in most areas, which warrants the current 70 percent rating assigned.  See Fenderson, supra.  The evidence of record simply does not show total occupational and social impairment; thus, the Board finds that the criteria for a 100 percent schedular rating have not been met or approximated for period from July 28, 2106.  38 C.F.R. § 4.7.  

The Board also notes that the Veteran's lay statements have been considered in reaching these determinations.  The Veteran is competent to report his psychiatric symptoms, including, but not limited to, depression, anxiety, nightmares, difficulty sleeping, irritability, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other competent evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  Accordingly for the period prior to July 28, 2016, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 50 percent for the Veteran's PTSD, and a rating in excess of 70 percent, effective from July 28, 2016.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

For each of the periods on appeal, the Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's PTSD.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, for the Veteran's PTSD, the impact of his symptoms, to include sleep impairment, nightmares, intrusive thoughts, depression, social isolation, and irritability, on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture due to his PTSD as they include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Further, the Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).











ORDER

An initial disability rating in excess of 50 percent, prior to July 28, 2016, for PTSD, is denied.

A disability rating in excess of 70 percent, effective from July 28, 2016, for PTSD, is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


